Citation Nr: 0525427	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  98-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1964 to September 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 and subsequent rating 
decisions by the RO in Albuquerque, New Mexico.  

This case was previously before the Board in March 2001, 
however, the Board remanded the case for the RO to schedule 
the veteran's requested Board hearing.  In January 2002, the 
veteran and his wife testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Albuquerque, 
New Mexico.  A transcript of the hearing is associated with 
the claims file.

In a November 2002 decision on other claims, the Board 
ordered further development on this matter and advised the 
veteran that a separate decision would be provided at a later 
time.  In July 2003, the Board remanded the case to the RO 
for additional development.

In an August 2003 rating decision, the RO, in pertinent part, 
increased the rating for migraine headaches to 30 percent.  
Although an increased rating was granted, the issue of 
entitlement to a rating in excess of 30 percent for headaches 
remains in appellate status, as the maximum schedular rating 
has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.
 
It is noted that, by decision issued in July 2004, the Board 
denied the veteran's claims of entitlement to service 
connection for bilateral hearing loss and hypertension and 
denied increased ratings for deviated nasal septum and 
duodenal ulcer.  The Board also remanded the veteran's claim 
for entitlement to an evaluation in excess of 30 percent for 
migraine headaches to the RO for additional review and 
adjudication.  Because this decision was not appealed, it 
became final in July 2005 with respect to the veteran's 
service connection claims for bilateral hearing loss and 
hypertension and increased rating claims for deviated nasal 
septum and duodenal ulcer.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1100 (2004).  

It is also noted that, in a supplemental statement of the 
case issued to the veteran and his service representative in 
February 2005, the RO denied an evaluation in excess of 30 
percent for migraine headaches.  The case was subsequently 
returned to the Board.


FINDINGS OF FACT

The veteran's migraine headaches occur three to four times 
per month and are relieved by medication and bed rest; there 
is no evidence of more frequent and completely prostrating 
and prolonged attacks, or that his attacks produce severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§  1155, 
5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that during the pendency of this appeal 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (Nov. 9, 2000) [hereinafter VCAA], was 
signed into law.  This liberalizing law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The United 
States Court of Appeals for Veteran Claims' (Court's) 
withdrew its opinion in Pelegrini, 17 Vet. App. 412 (2004), 
and issued the decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II) in its stead.  
Pelegrini II held, in part, that when a VCAA notice, as 
required by 38 U.S.C. § 5103(a), was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with section 
5103(a), 3.159(b)(1) because an initial AOJ adjudication had 
already occurred.  Instead, the appellant has the right to 
subsequent VCAA content-complying notice and proper VA 
process.

The record reflects that the VA has made reasonable efforts 
to notify the veteran and his representative of the laws and 
regulations governing entitlement to the benefits he seeks 
and the information and evidence needed to substantiate his 
claim. The veteran was provided copies of rating decisions, 
the statement of the case, numerous supplemental statements 
of the case and various other correspondence from the RO.  By 
way of these documents, the appellant was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on her behalf.  
Furthermore, in a January 2004 letter VA provided the veteran 
with another opportunity to submit additional evidence 
concerning his appeal.  Thus, the Board finds that the 
aforementioned correspondences informed the veteran of the 
information and evidence he was responsible for submitting 
and what evidence VA would obtain in order to substantiate 
his claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record reflects that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  The VA has obtained relevant records 
adequately identified by the veteran.  Specifically, the 
information and evidence thical records, post-service VA and 
non-VA medical records, VA examination at have been 
associated with the claims file consist of the veteran's 
service medreports, and assertions made by the veteran in 
support of his claims.  
There is no identified evidence that has not been accounted 
for and the veteran has been afforded several opportunities 
to testify in connection with his claim.  In addition, the 
veteran's representative has been given the opportunity to 
submit written argument.  Furthermore, VA has also conducted 
necessary medical inquiry in an effort to substantiate the 
claims.  38 U.S.C.A.§ 5103A (West 2002).  The veteran 
received VA examinations in December 1985, November 1997 and 
March 2003.  Further opinions are not needed in this case 
because there is sufficient medical evidence to decide the 
claims.

Based on the foregoing, the Board finds that the veteran has 
received the notice and assistance contemplated by law and 
adjudication of his claim on the basis of the current record 
poses no risk of prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Historically, in a February 1986 rating decision, the veteran 
was granted noncompensable service connection for migraine 
headaches.  A September 1995 private physician record by 
A.W.A., M.D., reflects that the veteran had a past history of 
headaches which were described as being mixed, muscular and 
vascular, but had never had a migraine prodrome per se.  
Assessment was history of migraines.  An October 1996 VA 
medical record reflects that the veteran complained of neck 
pain, migraine headaches, left sided, blurry vision and lots 
of stress at work.  Assessment was tension/migraine 
headaches.  

In April 1997, the veteran filed a claim for an increased 
evaluation for migraine headaches stating his disability had 
gotten worse. 

In an October 1997 letter, the veteran complained of daily 
migraine headaches.  He stated that he gained relief by 
taking medications and laying down in the dark until they 
went away as he was sensitive to light and felt nausea. 

On VA examination in November 1997, the veteran stated that 
his headaches began in 1979.  The headaches consisted of pain 
to the left of the cervical spine, radiating to the left 
temporal area and center of the left eye with blurred vision.  
The pain was sometimes throbbing and was always sharp.  At 
times he was nauseated and also vomited.  After an episode, 
he would feel wiped out or weakened.  He had been prescribed 
Nabumetone, 500 milligrams, twice a day and Tramadol as 
needed.  If he did not take Nabumetone, he would have two 
headaches a day.  When he took it, he would average two to 
three headaches a month and they were not as severe or sharp.  
He stated that when the headaches occurred, he would have to 
lay down and he was unable to work.  The examiner diagnosed 
migraine headaches.

In April 1998, the RO granted a 10 percent evaluation for 
migraine headaches, effective from April 22, 1997.  

An August 1998 VA neurology record reflects that the onset of 
the veteran's  headache pains began on his left side, 
pulsating and stabbing.  The veteran stated that the pain 
interfered with his work.  The headaches lasted one to two 
hours.  He had photosensitivity, difficulty concentrating, 
and nausea without vomiting.  He stated that medications 
relieved his headache pain.  He was assessed with mixed 
vascular and skeletal headaches.
 
In an October 1998 letter, the veteran stated he still had a 
few headaches a month unless he took additional medication.  

Letters from A.W.A., M. D., dated October 1998, September 
2000 and January 2002, stated that the doctor had treated the 
veteran for migraine headaches and as related to him, the 
veteran's history would suggest that his vascular headaches 
were likely triggered by his cervical disc disease, mixed 
muscular-vascular headaches.

At an October 1998 RO hearing, the veteran testified that he 
had daily chronic pain sometimes associated with migraine 
headaches.  He stated that when his migraines became painful, 
he had to take medications consisting of Tramadol, Extra 
Strength Tylenol and a muscle relaxor.  He would then lay 
down and in about 30 to 45 minutes he would be relieved of 
the pain.  His neurologist had also suggested he take Midrin 
and a nausea pill, Reglan, which he tried, and found that in 
20 minutes to one hour, the migraine went away.  In about an 
hour he could function normally. He testified that under this 
regimen, he averaged two migraines a week each month.  
Sometimes he had to take the medication a second time.  He 
sometimes felt numb.  The veteran didn't know if it 
interfered with his thinking ability.  On occasion he would 
use cold compresses that also helped.  He testified that when 
he had his migraines, he did not get flashes of light.  He 
said that two years earlier he resigned from his job due to: 
constant pain, attrition, working 30 hours overtime, being 
tired, and essentially being concerned about job related 
hazards.

In a February 1999 letter, the veteran stated that he was 
averaging about two headaches per week.  

In a February 2000 letter, the veteran stated that he had 
increased migraine headaches and should be rated higher than 
10 percent. 

In the veteran's April 2000 substantive appeal, he stated 
that he was averaging three to six severe headaches per 
month.  

At his January 2002 Travel Board hearing before the 
undersigned, the veteran testified that he was averaging 
three to six migraines a month.  He stated that a VA 
neurologist prescribed him three different medications.  At 
the onset of a migraine, he was to take two Ultram tablets, 
Tramadol, two Extra Strength Tylenol, and a Flexeril tablet.  
The veteran testified that he took his medications, went into 
a dark room, and lay down for an hour, maybe two, with a wet 
washcloth over his eyes.  Afterwards, essentially, the pain 
was relieved to a level where he could function.  He stated 
that after lying down, he was sluggish and lethargic and his 
mind felt numb.  It did not hurt as much, but he felt burning 
inside his skull.  It took him a while to get moving but that 
was because his neck and his back were still sore.  

The veteran's wife testified that the veteran was an active 
full time college student.   She stated, essentially, that if 
he took his pills and did not lay down, then the headaches 
would not be relieved.  He would have to take the pills a 
second time and then the television and the lights would have 
to be turned off.  He had to sleep for about an hour.  During 
that period he could not drive and there was no way he could 
function. They were debilitating because he could not 
function when he had to lay down.  His wife stated that he 
didn't focus well mentally for the rest of the day.  

When the veteran was asked what he meant by prostrating 
attacks, the veteran stated it's not just a headache, it was 
where sound and light bothered him.  His wife stated that she 
could normally tell because his eyelid drooped and he got 
'ice pick headaches in his cheek' which was a precursor to a 
migraine.  The veteran's neurologist suggested that the 
veteran start right then with the medication regimen.  His 
wife stated, essentially, that the veteran quit his job 
because he was no longer able to physically do his duties as 
an electronic technician because of headaches, lower back 
pain, neck pain and everything else that was going on.  

In addition, at the Travel Board hearing, the veteran 
submitted a written statement along with a signed waiver of 
RO initial consideration.  The veteran contended that with 
the rate his headaches occurred, he should have at least 30 
percent for the headaches alone.  The veteran also reiterated 
prior assertions.

In a January 2002 letter, a private Chiropractor stated that 
in November 2000 the veteran presented to his clinic 
complaining of frequent migraine headaches, low back pain 
with right leg numbness and frequent (daily) neck pain.  He 
had seen the veteran for the last fourteen months, providing 
temporary relief.  His opinion was that his condition would 
most likely continue to worsen with advancing age regardless 
of type of treatment or limitation of activity.   

In March 2003, the veteran was provided a VA brain and spinal 
cord examination.    The claims file was available and 
reviewed.  The examiner noted that the veteran was diagnosed 
with migraine headaches and occipital neuralgia in December 
1981.  The veteran reported that he had recurrent migraine 
headaches approximately three to four times a month, lasting 
one to two hours.  He testified that this was a decreased 
number of headaches.  He took a combination of Tramadol, 
Tylenol and Flexeril to treat severe migraine headaches.  He 
also took Indocin 75 milligrams, twice daily, and it had 
decreased the number of headaches that occurred.  He denied 
any convulsions or seizures and did not report any dizziness, 
nausea or vomiting with the headaches.  

On physical examination, no tumor was present, he had normal 
cerebellar tests, mild nystagmus of the eye.  Funduscopic 
examination of the eyes revealed no increased intracranial 
pressure.  There was no significant problem in the peripheral 
or autonomic systems.  There were no joints affected by the 
migraine headaches.  Eye examination revealed extraocular 
movements were intact, pupils equal and reactive to light and 
accommodation.  The veteran's normal sense of smell and taste 
was not affected.  Diagnosis was mixed migraine and muscular 
vascular headaches, currently under fair control.   

In an August 2003 rating decision, the RO granted a 30 
percent evaluation for migraine headaches.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  If there is a question 
as to which of two evaluations should apply, the higher 
rating is assigned if the disability picture more nearly 
approximates the criteria required for that rating, 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2004).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1(2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).   However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994)

The veteran's statements and testimony describing the 
symptoms of his service-connected headaches are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.
 
The veteran's migraine headaches are currently rated as 30 
percent disabling under Diagnostic Code 8100.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2004).  Under this code, 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months 
warrant a 30 percent rating.  A 50 percent rating is 
warranted for migraine headaches with very frequent, 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  Id.  This is the maximum 
rating available for migraine headaches pursuant to DC 8100.

As noted, the applicable rating criteria link the disability 
rating for migraine headaches to two elements: severity and 
frequency.  It is not sufficient to demonstrate just the 
existence of a particular frequency of headaches; the 
headaches must be of a specific prostrating character.  
Evaluation and treatment records document consistent reports 
of monthly headaches, but the medical evidence also suggests 
these monthly headaches are not of a completely prostrating 
character and prolonged attacks, sufficient to satisfy an 
increased rating.

As such, the Board finds that the medical evidence does not 
meet the criteria for the higher 50 percent rating as it does 
not reflect that the veteran's migraine headaches are 
frequently occurring, completely prostrating and prolonged 
and result in severe economic inadaptability.  In this 
respect, although the evidence shows that at the recent March 
2003 VA examination the veteran stated his headaches occurred 
approximately three to four times a month, it does not show 
that the headaches occur more frequently or that they are 
always prostrating.  In fact, at that VA examination, the 
veteran stated that his headaches had decreased in frequency.  
Moreover, the veteran has testified that his headaches can be 
fairly effectively controlled and/or effectively relieved 
with the immediate use of prescribed medications and bed rest 
in a dark room.  In addition, the evidence does not show that 
the veteran's migraine headaches are productive of severe 
economic inadaptability.  Indeed, the veteran's wife 
testified that he was an active full time college student.  
Accordingly, the Board cannot conclude that the overall 
disability picture satisfies or more nearly approximates the 
criteria for a 50 percent rating.  38 C.F.R. § 4.7 (2004).  
Therefore, the Board concurs with the RO and finds that the 
veteran's migraine headaches have been properly evaluated as 
30 percent disabling under Diagnostic Code 8100.  38 C.F.R. 
§ 4.124a (2004).

Additionally, the Board does not find that the evidence 
reflects that the veteran's migraine headaches present such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to warrant consideration of an 
extraschedular evaluation.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995);  See also Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable, and the 
claim must be denied.   See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An increased rating in excess of 30 percent for service-
connected migraine headaches is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


